Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (US 3436783 A1).
Regarding claim 1, McCartney teaches a lubrication device (14) for applying lubricant from a lubricating-fluid reservoir (34) to an internal threaded portion of a pipe body, the lubrication device comprising:
	a rotary device which includes:
		a first cylindrical coupling part (116);
		a second cylindrical coupling part (114) arranged within and coaxially with the first coupling part; 
		at least one through fluid passage for carrying the lubricating fluid from an inlet on the first coupling part to an outlet on the second coupling part (McCartney, column 4 lines 24-64 and figs 1 and 3); 
	the first coupling part and second coupling part being arranged to rotate relative to each other around a rotational axis which, in use, coincides in the main with the longitudinal axis of the pipe body (McCartney, column 4 lines 24-64 and figs 1 and 3); and 

	the top part of the applicator body is connected to the second coupling part of the rotary device to allow rotation around the rotational axis of the rotary device and to establish a fluid connection between at least one through fluid passage (146) provided in the applicator body and the outlet of a corresponding fluid passage (146) in the second coupling part of the rotary device, the fluid passage further having an outlet (terminal section of 144 and apertures 152) for carrying the lubricant to the applicator surface (McCartney, column 4 lines 24-64 and figs 1 and 3).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the cleaning fluid can be replaced with another fluid such as lubricant. Additionally, the brush provided on the apparatus as taught by McCartney would be sufficient enough to clean and lubricate the internal threads of a pipe.

Regarding claim 2, McCartney teaches the lubrication device according to claim 1 disclosed above, and further teaches that the rotary device and the applicator body have an equal number of fluid passages, each fluid passage in the applicator body being in fluid communication (McCartney, column 4 lines 53-64 and figs 1 and 3) with a corresponding fluid passage in the rotary device (see labeled fig 3 below). 

    PNG
    media_image1.png
    828
    583
    media_image1.png
    Greyscale


Regarding claim 4, McCartney teaches the lubrication device according to claim 1 disclosed above, but does not teach that the rotary device and the applicator body have at least two through fluid passages for increased supply of lubricant to the applicator surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make both the rotary device and the applicator body have at least two through fluid passages, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Regarding claim 16, McCartney teaches a method for distributing a lubricant on an internal threaded portion of a pipe body, the lubrication device comprising:
	a rotary device which includes:
		a first cylindrical coupling part (116);
		a second cylindrical coupling part (114) arranged within and coaxially with the first coupling part; 
		at least one through fluid passage for carrying the lubricating fluid from an inlet on the first coupling part to an outlet on the second coupling part (McCartney, column 4 lines 24-64 and figs 1 and 3); 
	the first coupling part and second coupling part being arranged to rotate relative to each other around a rotational axis which, in use, coincides in the main with the longitudinal axis of the pipe body (McCartney, column 4 lines 24-64 and figs 1 and 3); and 
	an applicator body (144 and 150) for applying the lubricant, the applicator body having an applicator surface (154) and a top part (142), wherein:
	the top part of the applicator body is connected to the second coupling part of the rotary device to allow rotation around the rotational axis of the rotary device and to establish a fluid connection between at least one through fluid passage (146) provided in the applicator body and the outlet of a corresponding fluid passage (146) in the second coupling part of the rotary device, 
the method comprising the following steps:
a. supplying the applicator surface with the lubricant;
b. placing the applicator body in the pipe body;
c. rotating the applicator body to distribute the lubricant on the threaded portion (McCartney, column 4).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the cleaning fluid can be replaced with another fluid such as lubricant. Additionally, the brush provided on the apparatus as taught by McCartney would be sufficient enough to clean and lubricate the internal threads of a pipe.

Claims 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (US 3436783 A1) as applied to claim 1 above, and further in view of Belik (US 2016/0047180 A1).
Regarding claim 6, McCartney teaches the device of claim 1 disclosed above, but fails to teach that the system comprises a bracket, the lubrication device being arranged on the bracket.
	Belik, however, teaches a bracket (528), the lubricating device (servicing system 600) being arranged on the bracket (Belik, paragraphs 0061-0064). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the lubrication device taught by McCartney on a bracket as taught by Belik as it allows the device to be moved and manipulated by a machine in a rig rather than a human. 


Regarding claim 7, Belik and McCartney teach the lubrication system according to claim 6 disclosed above, and Belik further teaches that the system includes an arm (540), the bracket (528) being displaceably arranged on the arm (Belik, paragraphs 0061-0064). 
	Belik and McCartney are both analogous to the claimed invention as both pertain to servicing apparatuses of a pipe.

Regarding claim 8, Belik and McCartney teach the lubrication system according to claim 7 disclosed above, and Belik further teaches at least one spring (adjustment mechanism 544), the at least one spring being arranged on the arm (between the arm and member 524) to dampen a displacement of the bracket relative to the arm (Belik, paragraph 0063, fig 9f). 
	Belik and McCartney are both analogous to the claimed invention as both pertain to servicing apparatuses of a pipe.

Regarding claim 9, Belik and McCartney teach the lubrication system according to claim 8 disclosed above, and Belik further teaches couplers, measuring systems, and control systems for manipulating the system and reading parameters of the wellbore (Belik, paragraphs 0043-0047). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the tester or other “servicing and combination tools” may include at least one sensor, the at least one sensor being arranged to register a relevant position of the applicator body relative to the pipe body. Similarly, Belik teaches a centralizer (522a) for 
	Belik and McCartney are both analogous to the claimed invention as both pertain to servicing apparatuses of a pipe.

Regarding claim 10, Belik and McCartney teach the lubrication system according to claim 9 disclosed above, and Belik further teaches that the system comprises at least one actuator (538 and 526), the at least one actuator being connected to the arm (540) for displacement of the arm in a mainly horizontal direction and a mainly vertical direction (Belik, paragraphs 0061-0065). 
	Belik and McCartney are both analogous to the claimed invention as both pertain to servicing apparatuses of a pipe.

Regarding claim 11, Belik and McCartney teach the lubrication system according to claim 10 disclosed above, and McCartney further teaches that the system includes at least one pump (52), the at least one pump being arranged to pump lubricant form the lubricating-fluid reservoir (34) to the applicator surface (McCartney, column 3 lines 19-51).
	Belik and McCartney are both analogous to the claimed invention as both pertain to servicing apparatuses of a pipe.

Regarding claim 12, Belik and McCartney teach the lubrication system according to claim 6 disclosed above, and McCartney further teaches the system includes a distributor (fluid delivery 
	While McCartney fails to teach that multiple fluid passages are present, as disclosed in claim 4 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the device have at least two fluid passages, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. The distributing system as taught by McCartney would still function with multiple fluid passages, as multiple fluid control valves, by-pass valves, and quick-disconnects can be added for each fluid passage.
	Belik and McCartney are both analogous to the claimed invention as both pertain to servicing apparatuses of a pipe.

Regarding claim 13, Belik and McCartney teach the lubrication system according to claim 12 disclosed above, and Belik further discloses that the system includes a rig (22), the rig being arranged to house the arm (540), the at least one actuator (538 and 526). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rig taught by Belik also house the pump (52) and distributor (20) as taught by McCartney such that said pump and distributor may also be protected by the rig housing.
	Belik and McCartney are both analogous to the claimed invention as both pertain to servicing apparatuses of a pipe.


	Belik and McCartney are both analogous to the claimed invention as both pertain to servicing apparatuses of a pipe.

Regarding claim 15, Belik and McCartney teach the lubrication system according to claim 14 disclosed above, and Belik further teaches that the cleaning unit (620 and 630) is arranged on the bracket (528) (Belik, paragraphs 0061-0070).
	Belik and McCartney are both analogous to the claimed invention as both pertain to servicing apparatuses of a pipe.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gjedebo (WO 1995025216 A1), McCormick (US 5404965), Bergeron (US 2760585), Meijs (US 4199858), Belik (US 2016/0059279 A1), Smigelski (US 2007/0029140 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651